                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ANGELO BLAKELY,
ADC #136684                                                                           PLAINTIFF

VS.                                   4:20-CV-00076-BRW-JJV

LACRETIA FLOWERS, Lieutenant,
Faulkner County Detention Center, et al.                                         DEFENDANTS


                                             ORDER

         I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Joe J. Volpe and Plaintiff’s Objections. After carefully considering the objections and

making a de novo review of the record, I approve and adopt the Recommended Disposition in all

respects.

         Accordingly, Plaintiff’s Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted. Dismissal is a strike, and I certify

that an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 12th day of February 2020.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3) and (g).
                                                1
